Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
US 20050154060 to Hershkowits et al is considered to be the closest prior art.
Hershkowits teaches a process for producing methanol is described in which a hydrocarbon is steam reformed in a reforming zone, and during the reforming stage, of a cyclic steam reformer having a reforming stage and a regeneration stage, the steam reforming being conducted under conditions effective to produce a first effluent stream containing synthesis gas. Fuel and an oxygen-containing gas are combusted in the regeneration stage of the reformer so as to reheat the reforming zone to a temperature sufficient for the reforming stage and generate a flue gas. At least part of the first effluent stream is contacted with a methanol synthesis catalyst under conditions effective to convert synthesis gas to methanol and form a methanol-containing stream and a tail gas stream comprising unreacted carbon monoxide and hydrogen. At least part of the tail gas stream is recycled as fuel for the regeneration stage of the cyclic steam reformer.
The instant claims differ from the known method in that an exothermic reactions follows by an endothermic reaction and then in the recuperation zone exposing the product stream to the catalyst composition for the supplemental exothermic reaction under supplemental exothermic conditions to form a reacted product stream and to heat at least one heated surface in the recuperation zone.
Applicants have discovered that integrating a supplemental exothermic reaction into the recuperation zone can provide several advantages. First, performing a supplemental exothermic reaction in5 the recuperation zone can reduce the number of distinct process elements that need to be maintained at an elevated temperature. Each distinct high temperature process element is susceptible to energy (thermal) loss to the environment, so reducing the number of high temperature process elements can improve overall thermal efficiency. Another advantage can be reducing or minimizing the number of heat exchangers that are needed to improve process10 efficiency. When a supplemental exothermic reaction is performed in a separate vessel, a separate 
heat exchanger is needed for heat recovery after both the primary reactor vessel and the vessel for the supplemental exothermic reaction. By contrast, performing the supplemental exothermic reaction in the recuperation zone allows a single heat exchange stage to be used for heat recovery from all of the reactions taking place in the primary reactor. As a result, the supplemental15 exothermic reaction can be performed prior to passing the exhaust from the reactor through an external heat exchange stage. Additionally, the heat transfer occurring within the recuperation zone correspond to direct heat transfers, where the material providing heat and the material receiving heat are in direct contact. This is in contrast to the indirect heat transfer that occurs in a heat exchanger, where heat from a first fluid is transferred through conduit or vessel walls in order to20 be passed into a second fluid. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622